NO. 07-05-0048-CR



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL A



AUGUST 3, 2005



______________________________





ROY HAYES JOHNSON, APPELLANT



V.



THE STATE OF TEXAS, APPELLEE





_________________________________



FROM THE 108TH DISTRICT COURT OF POTTER COUNTY;



NO. 48,928-E; HONORABLE DAVID GLEASON, JUDGE



_______________________________



Before REAVIS and CAMPBELL and HANCOCK, JJ.

MEMORANDUM OPINION

Following a plea of not guilty, appellant Roy Hayes Johnson was convicted of delivery of a controlled substance and punishment was assessed at 15 years confinement.  Appellant’s notice of appeal was filed on February 14, 2005, and the reporter’s record was filed on April 4, 2005.  The clerk’s record has not been filed and three requests for extensions of time have been filed all indicating appellant has not paid nor made arrangements to pay for the clerk’s record; the first two were granted, and the third filed on August 2, 2005, is rendered moot by our disposition today.  By letter dated July 6, 2005, the Court requested that retained counsel, Ronald T. Spriggs, certify compliance with the Texas Rules of Appellate Procedure regarding the clerk’s record by July 26, 2005, and also extended the deadline in which to file the clerk’s record to August 1, 2005.  Counsel was  notified that failure to comply might result in dismissal per Rule 37.3(b).  Counsel did not respond and the clerk’s record has not been filed.

Accordingly, the appeal is dismissed for failure to comply with a directive of this Court. 

Per Curiam

Do not publish.